Citation Nr: 0707824	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  06-06 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1. Entitlement to service connection for residuals of 
bilateral ankle sprains.  

2. Entitlement to service connection for chronic bilateral 
foot pain.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1975 to January 1979 and from June 1986 to December 
2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2005 of Department of 
Veterans Affairs (VA) Regional Office (RO). 

In January 2007, in writing, the veteran withdrew from his 
appeal of the claim of service connection for a respiratory 
disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In March 2006, the veteran was notified by letter by VA that 
his appeal was being forwarded to the Board.  In May 2006, 
the Board received additional evidence from the RO, 
consisting of VA records, pertaining to the claims on appeal.  
As this evidence has not been addressed in a supplemental 
statement of the case, it is referred to the RO for initial 
review.  38 C.F.R. §§ 19.37(b), 20.1304(a), (c). 

Accordingly, the case is REMANDED for the following action:

Adjudicate the claims in light of the 
additional evidence, which has been 
received.  If any benefit sought is 
denied, prepare a supplemental statement 
of the case and return the case to the 
Board.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2006).  


______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

